Citation Nr: 0909864	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected osteoarthritis of the right ankle and 
foot.  



REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
August 1972 to July 1976 and the Army from November 2004 to 
February 2006.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran initially requested a hearing, either by a 
travelling Member of the Board or by video-conference.  
Thereafter, the Veteran withdrew his request.  Therefore, no 
hearing was held in this case.  38 C.F.R. §§ 20. 704(e).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision dated in September 2006, the RO granted 
service connection for osteoarthritis of the right ankle/foot 
and assigned a 10 percent evaluation.  The Veteran disagreed 
with the assigned rating.  The Statement of the Case (SOC) 
issued by the RO in July 2007 stated that the Veteran's VA 
treatment records for the period of March 2, 2006 through 
July 3, 2007 were reviewed in connection with the 
readjudication of the Veteran's claim therein.  In the SOC, 
VA treatment records from May 2007 were specifically 
referenced.  In a statement dated November 7, 2007, the 
Veteran's representative related that the Veteran was treated 
by VA since February 2006 and continued to receive Meloxicam 
for his osteoarthritis from VA.  

The only VA medical records in the claims file are two 
treatment records from March 2006 and VA exams dated May 2006 
and July 2006.  The SOC states that the RO reviewed 
additional VA treatment records.  Thus, the missing records 
must be obtained and associated with this claims file.  All 
VA treatment records relevant to the Veteran's right ankle 
and foot disability must be included in the claims file.  

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency, such as a VA medical 
facility.  VA will end such efforts only if it concludes that 
the records sought do not exist, or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Further, the Veteran's claim alleged disabilities involving 
multiple joints of the feet and ankles.  However, while VA 
examined the Veteran's right ankle, there is no indication 
that the examiner assessed the range of motion or any other 
limitation involving the Veteran's right foot.  The Veteran 
was given service connection for a disability of the "right 
ankle/foot."  Therefore, the Board finds that an additional 
examination is necessary in order to determine whether the 
Veteran has a right foot disability that is separate and 
distinct from his right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps 
to contact the Veteran in order to have him 
provide information referable to all 
treatment that he received for his right foot 
and ankle.  Based on the response, the RO/AMC 
should undertake all necessary action to 
obtain copies of all clinical records from 
any identified treatment source, to the 
extent these are not already part of the 
record.  The Veteran should also be informed 
that he can submit evidence to support his 
claim.  VA records should be obtained, to the 
extent they are not already part of the 
claims file.  Specifically, VA records from 
March 2, 2006 through July 3, 2007 which are 
referenced in the SOC should be obtained and 
associated with the claims file.  If 
additional VA treatment records are not 
located, the claims folder should document 
the efforts made to obtain the records.  All 
records relied upon by the RO must be 
included in the claims file.

2.  The AMC/RO should arrange for the Veteran 
to undergo a VA examination, by a physician, 
at an appropriate VA medical facility. 

The entire claims file must be made available 
to the physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions 
concerning disabilities of his right foot 
and/or ankle.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should conduct range of motion 
testing of the ankle (expressed in degrees, 
with standard ranges provided for comparison 
purposes).  The examiner should also render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the ankle. If pain on motion 
is observed, the examiner should indicate the 
point at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also indicate whether there 
is any ankylosis of the ankle, and if so, to 
what degree.  All foot and ankle impairment 
should be fully described.

3.  After completion of the above development, 
the Veteran's claim should be re-adjudicated.  
If the determination remains unfavorable to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
 Veterans Law Judge, Board of  Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of  Veterans' Appeals is appealable to the United 
States Court of Appeals for  Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


